Citation Nr: 1422496	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

May the appellant's Dependents' Educational Assistance (DEA or Chapter 35) beginning date of May 26, 2010 be changed?

WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to December 1993.  The appellant is the Veteran's daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January and February 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The appellant completed secondary schooling on June 19, 2009.

2.  The appellant reached her 18th birthday on December 
[redacted], 2009.

3.  In a rating decision of May 26, 2010, of which the Veteran was notified on June 28, 2010, the Veteran was granted entitlement to a total disability rating based up individual unemployability, as well as entitlement to basic eligibility for Dependents' Educational Assistance effective from January 5, 2007.

4.  On October 26, 2010, the appellant was sent a Certificate of Eligibility for Dependents' Educational Assistance informing that her election date must be received by VA within 60 days of the date of the letter, and that if her election date was not received within that 60-day period, her Dependents' Educational Assistance beginning date would be May 26, 2010, the date of the rating decision granting a total disability rating based upon individual unemployability and Dependents' Educational Assistance benefits.

5.  Correspondence from the appellant electing a beginning date of August 30, 2009 for Dependents' Educational Assistance was received no earlier than January 4, 2011.


CONCLUSION OF LAW

The beginning date of May 26, 2010 for Dependents' Educational Assistance benefits may not be changed.  38 U.S.C.A. §§ 3512, 5103, 5103A (West 2002); 38 C.F.R. §§ 21.3040, 21.3041 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant (the daughter of the Veteran) seeks entitlement to an effective date of August 24, 2009, the date she began college, for the beginning of Dependents' Educational Assistance benefits.  In pertinent part, it is contended that the appellant's election letter was submitted within the 60-day period specified, but that, given that her school was closed for winter break, the filing of that letter with the VA was delayed.

In that regard, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  However, because the application of the law to the facts of this case is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Moreover, the Board notes that it does not appear that the provisions of the VCAA apply to claims for educational benefits under Chapter 35.  See e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any case, the appellant was given appropriate notice of the decision in her case, and has had ample opportunity to respond and submit argument and/or additional evidence.

Basic eligibility for Dependents' Educational Assistance (Chapter 35 benefits) is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) (West 2002); 38 C.F.R. § 21.3021 (2013).

Eligibility for Chapter 35 benefits further requires that the appellant must not reach her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c) (2013).

Pursuant to applicable law and regulation, the basic beginning date of eligibility for educational assistance is normally the date the child reaches age 18, or the date of the child's completion of secondary schooling, whichever occurs first.  38 C.F.R. § 21.3041(a) (2013).  The period of eligibility generally ends on the earlier of the date of the child's 26th birthday, or the date the Veteran is no longer permanently and totally disabled.  38 C.F.R. § 21.3041(a) (2013).

If the effective date of the permanent and total rating is before the child's 18th birthday, and the date of notification to the Veteran occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of her period of eligibility.  If the child elects a beginning date that is before her 18th birthday, the period of eligibility ends the earlier of the date that the Veteran is no longer rated permanently and totally disabled, or the date of the child's 26th birthday.  If the child elects a beginning date after her 18th birthday, the period of eligibility ends the earlier of the date the Veteran is no longer rated permanently and totally disabled, or 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(i) (2013).

If the effective date of the permanent and total rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of her period of eligibility.  The period of eligibility ends the earlier of the date the Veteran is no longer rated permanently and totally disabled, or 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(ii) (2013).

VA must provide written notice to certain eligible children informing them of their right to elect the beginning date of their eligibility.  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  An eligible child may elect her beginning date if the effective date of the permanent and total rating is before the child's 18th birthday, and the date of the notification to the Veteran from whom the child derives eligibility occurs after the child's 18th birthday but before the child's 26th birthday.  If the child does not elect the beginning date within 60 days of VA's written notice informing her of the right to elect a beginning date, the period of eligibility beginning day will be the date of VA's decision that the Veteran has a permanent and total disability.  38 C.F.R. § 21.3041(i) (2013).

In the instant case, the appellant is the daughter of the Veteran.  She was born on December 
[redacted], 1991, and became 18 years of age on December 
[redacted], 2009.  In a May 26, 2010, rating decision, RO awarded a total disability rating based upon individual unemployability, as well as basic eligibility to Dependents' Educational Assistance effective from January 5, 2007.

As noted above, a dependent eligible for Dependents' Educational Assistance may elect the period of eligibility beginning date where the Veteran's permanent and total disability rating was after the dependent's 18th birthday, but before the dependent's 26th birthday.  Such are the facts in this case.  However, in order for the dependent to elect the aforementioned beginning date, VA must receive the dependent's election date within 60 days of the date of VA written notice requesting the election.  38 C.F.R. § 21.3041(i).

In the case at hand, VA sent the Veteran's daughter a Certificate of Eligibility on October 26, 2010.  That letter informed the Veteran's daughter that her election date must be received by VA within 60 days of the date of the letter.  The letter explained that were her election date not received within 60 days, her Dependents' Educational Assistance beginning date would be May 26, 2010, the date of the rating decision which awarded the Veteran a total disability rating based upon individual unemployability, as well as basic eligibility for Dependents' Educational Assistance.  

VA received the appellant's election date of August 30, 2009 no earlier than January 4, 2001, more than 60 days following the VA's October 26, 2010 letter.  Given that the 60-day time limitation had passed, the appellant's beginning date for Dependents' Educational Assistance eligibility became May 26, 2010.  Unfortunately, pursuant to applicable law and regulation, an earlier date for Dependents' Educational Assistance eligibility may not be assigned.

The Board acknowledges the assertion that the appellant submitted her response to her school believing that they would forward it to VA, and that but for a winter break at school they would have done so.  There is no evidence, however, that the school office to which she submitted her response was or is an instrumentality of VA.  As such, the Board finds no basis to grant relief.  Rather she should look to the school for relief.  See generally, Townsend v. Brown, 9 Vet. App. 258 (1996).

The appellant argues that she is entitled to a beginning date for Dependents' Educational Assistance eligibility of August 24, 2009, given that, as of that date, she was not yet 18 years of age, but had begun college.  While it would appear that, based on the appellant's testimony at the time of a hearing before the undersigned Veterans Law Judge in May 2012, she may have been assigned an effective date for Dependents' Educational Assistance eligibility of December 
[redacted], 2009, her 18th birthday, that does nothing to alter the fact that, under the applicable law and regulation, she was in fact entitled to an eligibility date no earlier than May 26, 2010.  Under the circumstances, the appellant's claim must be denied.


ORDER

The appellant's request that her Dependents' Educational Assistance beginning date of May 26, 2010 be changed is denied.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


